EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John Scott on 02/09/2022.

The application has been amended as follows: 
Claim 1. A system comprising: 
a first kiosk computer to display first content and to broadcast a first beacon signal; 
a second kiosk computer to display second content and to broadcast a second beacon signal; and 
a mobile device to establish communications with a more proximate of the first and second kiosk computers as determined based on the first and second beacon signals and to cause new content to be provided to the more proximate kiosk computer, wherein the mobile device is an augmented reality device and is to establish the communications
wherein the more proximate kiosk computer is to display the new content,
, and 
wherein the mobile device is to display an icon, and wherein the mobile device is to provide the new content to the more proximate kiosk computer in response to user selection of the icon and without additional input from the user other than selection of the icon.

Claim 7. Cancelled.

DETAILED ACTION
Allowable Subject Matter
Each independent claim (1, 8 and 12), as amended, taken as a whole recites specific embodiments of a system and method of displaying, by a mobile device, a new content on a more proximate kiosk display, comprising multiple features/steps in specific interrelationship. Although each of these steps and/or features on its own may be well-known from prior art, as was demonstrated in the previous office actions, this specific combination is not disclosed in a single prior art document, and it is the examiner’s opinion that it would not have been obvious to a person of ordinary skill in the art to modify or combine the prior art of record to obtain the specific combination of 

In addition to already cited in the previous office actions, the current state of the art may be represented by the documents cited in the attached PTO-892.

Claims 2, 5, 6, 9 – 11 and 13 – 15 are allowed over the prior art of record because they depend from claims that are deemed to be allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/Primary Examiner, Art Unit 2648